In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-19-00331-CR


                                THOMAS CAUDILL, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                   Lubbock County, Texas
       Trial Court No. 2019-417,382, Honorable John J. “Trey” McClendon III, Presiding

                                             July 14, 2021
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, Thomas Caudill, pled guilty in open court to the offense of felon in

possession of a firearm1 and was assessed an enhanced sentence of ninety-nine years’




         1 A person may be convicted of unlawful possession of a firearm if a person who has been convicted

of a felony “possesses a firearm after conviction and before the fifth anniversary of the person’s release
from confinement following conviction of the felony or release from . . . parole, or mandatory supervision
which date is later.” TEX. PENAL CODE ANN. § 46.04(a), (e) (West Supp. 2020) (a third-degree felony).
confinement.2 In a single issue, Appellant asserts the trial court’s imposition of the

sentence constitutes cruel and unusual punishment. We affirm.


                                            Background


       Appellant pled guilty in open court to the offense of felon in possession of a firearm.

He also pled “true” to two prior felonies of which he was finally convicted—assault of a

public servant and burglary of a habitation.3 The two enhancements increased his

punishment range from that of a third-degree felony, a minimum of two years to a

maximum of ten years’ confinement, to that of a first-degree felony, a minimum of twenty-

five years and a maximum of ninety-nine years’ confinement.4 In September 2019, a four-

day punishment trial was held.


       The State’s evidence at the punishment trial established Appellant was convicted

of two counts of burglary of a habitation with intent to commit theft in August 2006. He

was sentenced to fifteen years’ confinement with the sentences to run concurrently until

August 1, 2021. Prior to completing his sentence, he was placed on parole in 2017 after

serving approximately eleven years.




       2   See TEX. PENAL CODE ANN. § 12.42(d) (2019).

       3 Although the indictment also alleged a prior conviction for a third felony for enhancement
purposes, the State abandoned the third enhancement paragraph.

       4   Compare TEX. PENAL CODE ANN. § 12.34 & 12.42(d) (West 2019).
                                                   2
        In July 2017, Appellant was an active member of the Aryan Circle5 and became a

wanted fugitive for violating the terms of his parole.6 The Texas Department of Public

Safety Criminal Investigations Unit surveilled his residence. When officers observed

Appellant’s accomplice arrive at the residence, they moved in to effect an arrest warrant

and were given permission to search the backyard. There, they located several stolen

items: motorcycles, trailers, and a scooter. Surveillance footage from cameras mounted

on the accomplice’s trailer showed Appellant placing the vehicles and trailers in the

backyard.7 The videos also established Appellant was driving a white, Jeep Liberty.


        On August 4, 2017, officers spotted the Jeep. When officers moved in to effect a

felony-arrest warrant, Appellant engaged a high-speed chase with officers in pursuit.

While driving through a residential neighborhood, Appellant ignored stop signs and fired

three rounds from a handgun at the pursuing officers. The gunfire nearly struck a

pedestrian. Not far from an elementary school, Appellant lost control of his Jeep and

crashed. He continued fleeing on foot, leaving April Foskett and her two daughters in the

Jeep. Officers described Foskett as “hysterical.”


        Officers located Appellant with the assistance of a canine unit. When Appellant

was placed in custody, he admitted he had used “sixty units of dope.” Officers recovered

a .45 caliber semiautomatic handgun from his shorts containing two unspent rounds, a



        5 The Aryan Circle is a paramilitary organization whose members outside of prison promote
violence and distribute narcotics and firearms.

        6 Within months of being paroled, the State filed a blue warrant against Appellant seeking to revoke
his parole.

        7  In a subsequent interview with a DPS Special Agent, Appellant admitted to stealing one of the
trailers and described how the theft was accomplished.
                                                     3
knife, and a bag containing drug paraphernalia on his person. In the Jeep, officers found

a twelve-gauge shotgun loaded with four shells lying between the driver’s seat and

console.8 They also found a pair of bolt cutters,9 multiple knives, and binoculars. In

addition to the shotgun and tools, officers also found a bag of plastic button bags

commonly used to contain narcotics, two syringes containing a clear liquid, and rolling

papers.


        At trial, a fingerprint expert from the Lubbock District Attorney’s Office testified

Appellant had been convicted of the following felony offenses: (1) assault against a public

servant in 2002; (2) burglary of a habitation in 2004, (3) burglary of a habitation with intent

to commit theft in 2006, and (4) a second offense of burglary of a habitation with intent to

commit theft in 2006. At the time he committed the current offense of felon in possession

of a firearm, Appellant was on parole with an outstanding warrant to revoke his parole.


        At the conclusion of the State’s case, the jury found Appellant guilty of the offense

of felon in possession of a firearm and sentenced him to ninety-nine years’ confinement.

When the trial judge announced the sentence, Appellant did not object. On appeal,

Appellant asserts his sentence is cruel and usual in violation of federal and state

constitutions because (1) he accepted responsibility and pled guilty to the offense and

enhancements, (2) there is a great disparity between the maximum sentence for felon in

possession of a firearm and the enhanced sentence handed down by the jury, and (3) the




        8   Appellant admitted to officers that the shotgun belonged to him.

        9 One  officer opined that the bolt cutters were the type of tool that could gain you entry to someone’s
property to steal anything not bolted down.
                                                       4
sentence is disproportionate as compared with similar sentences for the same crime in

this jurisdiction.


                                         Analysis


       To preserve error, a defendant must make a timely request, objection, or motion

to the trial court. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719,

723 (Tex. App.—Dallas 2003, no pet.). Constitutional rights, including the right to be free

from cruel and unusual punishment, may be waived by a failure to raise those issues in

the trial court. Russell v. State, 341 S.W.3d 526, 527 (Tex. App.—Fort Worth 2011, no

pet.). See Castaneda, 135 S.W.3d at 723. Here, when the trial court pronounced

Appellant’s sentence, he did not object on any grounds or complain that the sentence

violated his constitutional rights. Nor did he file a motion for new trial. Thus, because

Appellant failed to object at the time his sentence was pronounced and did not raise the

issue of excessive sentencing in a post-conviction motion for a new trial, Appellant has

not preserved the issue for review.


       Nevertheless, even if Appellant had preserved this issue for review, this Court

disagrees that the sentence assessed was excessive or constitutionally disproportionate

to the offense for which Appellant was convicted. The Eighth Amendment does not

require strict proportionality between the crime and the sentence; rather, it forbids

extreme sentences that are “grossly disproportionate” to the crime. Ewing v. California,

538 U.S. 11, 23 (2003). The precise contours of the “grossly disproportionate” standard

apply only in “exceedingly rare” and “extreme” cases. See Lockyer v. Andrade, 538 U.

S. 63, 72-73 (2003). When the conviction is for a non-capital felony, the Court of Criminal

                                            5
Appeals has described “the sentencer’s discretion to impose any punishment within the

prescribed range to be essentially ‘unfettered.’” Ex parte Chavez, 213 S.W.3d 320, 323-

24 (Tex. Crim. App. 2006) (quoting Miller-El v. State, 782 S.W.2d 892, 895 (Tex. Crim.

Ap. 1990)).


       We have generally held that so long as the punishment assessed falls within the

punishment range prescribed by the legislature in a valid statute, the punishment is not

excessive. Winchester v. State, 246 S.W.3d 386, 388 (Tex. App.—Amarillo 2008, pet.

ref’d). Here, it is undisputed that the sentence imposed by the trial court is within the

range of punishment authorized by the Legislature. That said, however, Texas courts

recognize that a prohibition against grossly disproportionate sentences survives under

the federal constitution apart from any considerations whether the punishment assessed

is within the statute’s range. Id.


       Discussing the proportionality of criminal sentences under the Eighth Amendment;

see U.S. CONST. amend. VIII, the United States Supreme Court teaches that courts should

be guided by the following objective criteria: (1) the gravity and the harshness of the

penalty; (2) the sentences imposed on other criminals in the same jurisdiction; and (3) the

sentences imposed for commission of the same crime in other jurisdictions. Solem v.

Heim, 463 U.S. 277, 292 (1983).        In addition, the Solem court indicated that the

legislatures should be accorded substantial deference, and that “a reviewing court rarely

will be required to engage in extended analysis to determine that a sentence is not

constitutionally disproportionate.” 463 U.S. at 290 n.16.




                                            6
      Following Solem, the Texas Court of Criminal Appeals has since determined that

an appellate court “must judge the severity of the sentence in light of the harm caused or

threatened to the victim, the culpability of the offender, and the offender’s prior

adjudicated and unadjudicated offenses.” State v. Simpson, 488 S.W.3d 318, 322-23

(Tex. Crim. App. 2016) (cleaned up). “In the rare case in which this comparison leads to

an inference of gross disproportionality, [the appellate court] then compares the sentence

with the sentences imposed for the same crime in other jurisdictions.” Id. “It is only when

this comparative analysis validates an initial judgment that the sentence is grossly

disproportionate that the sentence is deemed cruel and unusual.” Id.


      The purpose of the offense of unlawful possession of a firearm by a felon is to

“prohibit all felons from possessing weapons at any time all places away from their

residence.” State v. Mason, 980 S.W.2d 635, 638 (Tex. Crim. App. 1998). See Waddy

v. State, 880 S.W.2d 458, 460 (Tex. App.—Houston [14th Dist.] 1994, pet. ref’d)

(“[a]nytime a person has possession of a firearm, the threat to public safety remains”).

Here, officers recovered a loaded shotgun between the driver’s seat and the console of

Appellant’s Jeep and following a foot pursuit through a residential neighborhood to

capture Appellant, recovered a .45 caliber handgun from Appellant’s shorts. Appellant

does not contest the jury’s findings that he possessed these firearms.


      In addition, when officers attempted to affect a felony-arrest warrant, Appellant

fled, engaging in a high-speed chase while other passengers were in his vehicle. He

raced through a residential neighborhood, ignoring traffic signs and endangered the lives

of innocent residents. He also endangered lives by firing a .45 caliber handgun from his


                                            7
Jeep at pursuing officers, nearly hitting a bystander. When officers searched the Jeep

after he crashed, they found methamphetamine, drug paraphernalia, and plastic baggies

typically used in the distribution of drugs.


       When conducting an Eighth Amendment proportionality analysis, we may also

consider the sentence imposed in light of the accused’s prior offenses. Winchester, 246

S.W.3d at 390. Here, at the time of the offense, Appellant had prior convictions for the

following felonies: assault against a public servant in 2002, burglary of a habitation in

2004, and two counts burglary of a habitation with intent to commit theft in 2005. For his

offenses in 2005, his sentence of fifteen years’ confinement was imposed on August 1,

2006. After he was paroled, he returned to engaging in criminal activity.


       Given these circumstances, we cannot say there is an inference of gross

proportionality between offense committed by Appellant and the sentence he received.

The United States Supreme Court has held that it did not constitute “cruel and unusual

punishment” to impose a life sentence under the Texas “recidivist statute,” now section

12.42(d) of the Texas Penal Code, upon a defendant who had been convicted of

fraudulently using a credit card to obtain $80 worth of goods or services, passing a forged

check in the amount of $28.36, and obtaining $120.75 by false pretenses. Rummel v.

Estelle, 445 U.S. 263, 265-66 (1980). The circumstances in Rummel pale in comparison

to the criminal activity supporting Appellant’s conviction and sentence. For the reasons

stated in this opinion, it is unnecessary to engage in a comparison between Appellant’s

sentence and sentences imposed for the same crime in this and other jurisdictions.

Appellant’s single issue is overruled.


                                               8
                                               Conclusion


        The trial court’s judgment is affirmed.




                                                                  Lawrence M. Doss
                                                                     Justice


Do not publish.




Quinn, C.J., concurring in the result.10




        10
          Chief Justice Quinn joins in the opinion to the extent the majority concludes that the issue was
not preserved. The remainder is dicta, in his view.
                                                     9